Title: From Benjamin Franklin to William Coleman, 22 February 1757
From: Franklin, Benjamin
To: Coleman, William


Dear Friend
Feb. 22d. 1757.
Recollecting Coll. Ludwell’s Donation of £20 Sterling to the Academy, I am desirous of settling it before I go (tho I have not yet heard that his Bill, which I sent home, is accepted.) Therefore, and to save you the Trouble of paying that Interest Money to my Order, I inclose £1 11s. 3d., which added to the Interest Money £32 18s. 9d. makes £34 10s. 0d. the Value of £20 Sterling at 72½ Advance per Cent. and so both these Matters are settled together, of which please to make a Memo. in your Book. I return your Receipt canceled. When the whole is come to your Hands, please to send the Coll. a Receipt, signed by you as Treasurer, under the Seal of the Academy, expressing, that it is for the generous Benefaction of the honourable Col. Ludwell of Virginia, to the Academy. Mrs. Franklin will forward it. As he was pleased to leave the particular Mode of applying it to me, I could wish it were put to Interest, and three Prizes purchas’d with the yearly Produce, to be distributed yearly for the three best Pieces of Writing (not exceeding 4 Lines each Piece) done by Boys under 14 Years of Age, who were taught at the Academy. One Prize of 18s. Value for the first. One Ditto of 13s. Value for the 2d. and one Ditto of 9s. Value for the 3d. Some useful Book neatly bound and gilt to be a Part of each Prize. But this I submit to the Trustees. I am Yours affectionately
B Franklin
To William Coleman Esqr.

